This is an appeal from a judgment for the plaintiff. The sole ground of appeal is the refusal of the trial court to have granted the defendant's motion for a nonsuit.
The decisive question is whether there was evidence, or a reasonable inference to be drawn therefrom, that one Stanley, in the employ of the defendant owner, had such power of agency or was clothed with the appearance of agency, so as to justify the plaintiff in relying thereon. Our examination of the record discloses no evidence that Stanley was clothed either with specific authority or the appearance thereof.
The judgment under appeal is reversed.
For affirmance — THE CHIEF JUSTICE, BODINE, PERSKIE, DEAR, HAGUE, DILL, JJ. 6.
For reversal — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PORTER, COLIE, WELLS, RAFFERTY, THOMPSON, JJ. 10.